DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 17, 18 and 20 are objected to because of the following informalities:  Each of the claims appear to be missing the word “configured” before the “to”. If this was not an oversight, the examiner recommends adding the word “configured” in order to avoid any possible “intended use” objections .  Appropriate correction is required.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 10, 11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin, et. al., U.S. Patent Application Publication Number 2006/0044185, published March 2, 2006.

As per claims 1, 10, 17 and 18, Jin discloses a system, comprising:
a first power detector to measure a power level of a signal on a first transmitter channel; a second power detector to measure a power level of a signal on a second transmitter channel; a combiner to provide a combined signal associated with the signal on the first transmitter channel and the signal on the second transmitter channel; a third power detector to measure a power level of the combined signal; and a processing circuit to determine a relative phase difference between the signal on the first transmitter channel and the signal on the second transmitter channel (Jin, ¶42),
wherein the relative phase difference is determined based on a result of measuring the power level of the signal on the first transmitter channel, a result of measuring the power level of the signal on the second transmitter channel, and a result of measuring the power level of the combined signal (Jin, ¶44).
Jin fails to disclose three separate power detectors, instead using a single to measure all the appropriate power levels.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use any number of detectors, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See also MPEP § 2144.04: In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

As per claims 2, 11 and 19, Jin further discloses the system of claim 1, wherein the relative phase difference is determined based on an equation wherein 0 is the relative phase difference, Pa is the result of measuring the power level of the signal on the first transmitter channel, Pb is the result of measuring the power level of the signal on the second transmitter channel, and P, is the result of measuring the power level of the combined signal (Jin, ¶33).
While Jin does not use the exact same equation, the examiner submits that he is determining the phase difference and it is within the skill of a person in the art to determine what equations to use given a particular set of variables.
Claim(s) 3-7, 12-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Pallonen, et. al., U.S. Patent Number 7,764,935, published July 27, 2010.

As per claims 3 and 12, Jin discloses the system of claim 1 but fails to disclose determining if a threshold is satisfied and performing an action.
Pallonen teaches a threshold comparison and performing an action (Col. 5, lines 9-17 using feedback control)
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a threshold and perform an action in order to gain the benefit of ensuring the phase difference is within an acceptable tolerance to avoid erroneous data.

As per claims 4 and 13, Jin as modified by Pallonen discloses the system of claim 3, wherein the action includes at least one of: providing an indication of an error associated with the system; or causing phase drift compensation, associated with the first transmitter channel or the second transmitter channel, to be performed (Pallonen, Col. 5, lines 9-17 using feedback and Fig. 2, block 412).

As per claims 5, 6, 14 and 20, Jin as modified by Pallonen further discloses the system of claim 1, further comprising: a (variable) phase delay component to impart a phase delay on the signal on the first transmitter channel, the phase delay component being arranged on a signal path between the first transmitter channel and the combiner (Pallonen, Col. 6, lines 56-62).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a phase delay in order to gain the benefit of adjusting the phases to compensate for any differences or delays.

As per claims 7 and 15, the examiner submits that while the art does not explicitly disclose or teach a second phase delay, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a second, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.   

Claim(s) 8, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Abbasi, et. al., U.S. Patent Application Publication Number 2015/0177371, published June 25, 2015.

As per claims 8, 9 and 16, Jin discloses the system of claim 1 but fails to disclose the use of FMCW and a radar system.
Abbasi teaches use of FMCW and for radar purposes (¶4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the frequency type and limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
The examiner submits it is well within the skill of a person in the art to determine how the apparatus should be applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619